Title: From John Adams to Mercy Otis Warren, 26 December 1790
From: Adams, John
To: Warren, Mercy Otis



Madam.
Philadelphia Decr 26—1790

Yesterday I had the pleasure of receiving your favour of September the 24th with an elegant copy of your poems dramatic and miscellaneous; for both which I pray you to accept my best thanks It is but a few days since we received three other copies addressed to me but without a letter or any other indication from whom, or whence they came.  As we were subscribers for the publication these might come from some Book seller who in due time will produce his account which we shall be ready with pleasure to discharge.  If they came from you Madam we are so much the more obliged and thankful to you: and shall hereafter receive from a Book seller those for which we subscribed: all will not be too many and we shall know very well how to dispose of them with pleasure and advantage.  The poems are not all of them new to me by whom some of them have been read and esteemed some years ago.  However foolishly some European writers may have sported with American reputation for genius literature and science: I know not where they will find a female poet of their own to prefer to the ingenious author of these compositions.  I am ignorant Madam of any foundation you may have for the distinction you make between The Vice President and Mr Adams or for an insinuation that either may have forgotten Mrs Warren is certainly indebted to the Vice President and Mr Adams in partnership for the last letter.  Be pleased Madam to present my respectful regards to General Warren and all friendsWith great esteem I have the honor to be / Madam your most obedient and most humble / Servant
John Adams